Citation Nr: 0500315	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-14 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for the veteran's left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel



INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Jackson, Mississippi Regional Office (RO) which denied an 
increased evaluation for the veteran's left ear hearing loss 
disability.  The veteran is represented in this appeal by the 
Disabled American Veterans.

For the reasons and bases addressed below, a 40 percent 
evaluation for the veteran's left ear hearing loss disability 
is GRANTED.

The veteran has advanced an informal application to reopen 
service-connection for his right ear hearing loss disability.  
Because the veteran is service connected in his left ear, the 
Board would normally view the veteran's right ear hearing 
loss as an inextricably intertwined issue, and defer judgment 
by referring the matter to the RO.  The provisions of 38 
C.F.R. § 3.383(a)(3) (2004 as amended), however, provide for 
special consideration for paired organs and extremities, and 
permit the Board to consider the right ear as constructively 
service-connected.  The regulations provide that where 
hearing impairment in one service-connected ear is 
compensable to a degree of 10 percent or more, the 
nonservice-connected ear will be treated as if it were 
service-connected.


FINDINGS OF FACT

1.  Service connection is in effect for a left ear hearing 
disability.

2.  The service-connected left ear is compensable to a degree 
of 10 percent or more.

3.  The veteran's right ear is hearing impaired for 
Department of Veterans' Affairs purposes. 

4.  The veteran's service-connected left ear hearing loss 
disability has been objectively shown to be productive of no 
more than Level XI, and his nonservice-connected right ear 
hearing loss disability has been objectively shown to be no 
more than Level V.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for the veteran's 
service connected left ear hearing loss disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.383(a)(3), 3.385, 4.85, 4.86, 
Diagnostic Code 6100 (2004 as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulations
Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004 as amended).  Disability 
evaluations for bilateral defective hearing range from 
noncompensable to 100 percent based on the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  The evaluations derived from the schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. §§ 4.85, 4.86 (2004 as amended).  

For Department of Veterans' Affairs (VA) purposes, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 
3.385 (2004 as amended).  

If impaired hearing is service-connected in only one ear, the 
hearing ability in the nonservice-connected ear is generally 
treated as normal (i.e., Level I hearing) for the purposes of 
determining a rating percentage.  38 C.F.R. § 4.85(f) (2004 
as amended).  

If hearing impairment in the service-connected ear is found 
to be minimally compensable (10 percent disabling or higher), 
then any deafness in the nonservice-connected ear may be 
considered when determining the final compensation rating, 
provided that the nonservice disability is not the result of 
the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a)(3) (2004 as amended).

In addition, 38 C.F.R. § 4.86 (2004 
as amended) provides an alternative 
rating method to determine certain 
defined "exceptional patterns of 
hearing impairment":

(a) When the pure tone threshold at 
each of the four specified 
frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, 
the rating specialist will determine 
the Roman numeral designation for 
hearing impairment from either Table 
VI or Table VIA [of Section 4.85], 
which results in the higher numeral.  
Each ear will be evaluated 
separately. 

The assignment of disability ratings for hearing impairment 
is devised by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Historical Overview
At his January 1955 physical examination for service 
separation, the examiner noted the veteran was unable to hear 
out of his left ear.  Service connection for healing loss of 
the left ear was granted by rating action of April 1965 and a 
10 percent evaluation has been in effect since February 1965.  
The most recent audiological examination, prior to April 
2003, was performed in June 1992.  

Results of an audiological examination for compensation 
purposes conducted by VA in April 2003 reveal no results in 
the left ear and show that the right ear exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
NR
NR
NR
NR
RIGHT
65
60
70
75

The veteran has no hearing in the left ear.  The average pure 
tone decibel loss, achieved by adding the thresholds at 
1,000, 2,000, 3,000, and 4,000, HZ and dividing the sum by 
four, was 68 decibels in the right ear.  Speech audiometry 
revealed speech recognition of 94 percent in the right ear.  
By intersecting the columns in Table VI (38 C.F.R. § 4.85) 
for average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
right ear is II.  The audiological examination reveals that 
the veteran's right ear hearing impairment is a disability 
for VA purposes.

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. § 
4.85(c).  No such certification has been received in the 
instant appeal.  However, under 38 C.F.R. § 4.86(a), when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000, HZ) is 55 decibels or more, 
the Roman numeral designation for hearing impairment from 
with table VI or Via may be used, depending on whichever 
results in the higher numeral.  Here, the veteran's right ear 
puretone thresholds meet the requirements of 38 C.F.R. 
§ 3.86(a), and the resulting numeric designation for the 
right ear is V.

The Board has reviewed the probative evidence of record, 
including the veteran's statements.  Evaluations of record 
convey that the veteran's left ear hearing loss disability 
has been shown to be Level XI and that the right ear has been 
shown to be Level V.  In the absence of any evidence 
indicating Level VI hearing loss in the right ear, the right 
ear is evaluated at 40 percent.  38 C.F.R.§ 4.85 § 4.86(a) 
(Diagnostic Code 6100) (2004 as amended).

38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002, during the pendency of this 
claim.  In particular, the phrase "total deafness" in the 
nonservice-connected ear was changed to "deafness."  If the 
service-connected ear is 10 percent or more disabling, the 
deafness of the nonservice- connected ear (whether total or 
partial) is considered in assigning the proper rating.  
Congressional documents concerning enactment of Pub. L. 107-
330 indicate that the intention was to overrule Boyer and 
allow VA to consider the hearing impairment of the 
nonservice-connected ear when assigning a rating.  See Senate 
Report 107-234 (August 1, 2002).  

The Board notes that the RO has not provided the veteran with 
prior notice of the December 2002 amendments to the law.  
However, the veteran has been notified of the need to submit 
evidence and argument as to the severity of his hearing loss, 
and has been given ample opportunity to submit such evidence 
and argument, to include an opportunity to testify on the 
matter.  Further, as noted above, the evaluation of hearing 
loss is based on a "mechanical application" of the rating 
schedule.  That is to say, the rating is based solely on 
audiometric data obtained through testing.  As set forth 
below, in light of the audiometric data that has been 
obtained-it is clear that none of the amendments in question 
can negatively affect the outcome of the veteran's claim.  
Accordingly, the Board finds that he is not be prejudiced by 
the Board's consideration of those amendments in the first 
instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Under the "old" criteria, if an appellant was service 
connected for hearing loss in only one ear, and did not have 
total deafness in both ears, his non-service-connected ear 
was considered normal (level I) for evaluation purposes.  
Here, it is clear from the medical evidence that the veteran 
does not suffer from total deafness in both ears.  
Consequently, and given that he is shown to have no more than 
level XI acuity in the service-connected right ear, he is 
entitled to no more than a 10 evaluation for unilateral 
hearing loss under the "old" criteria and Table VII.

Under the new criteria and in accordance with C.F.R. § 3.383, 
the clinical findings fall directly within the criteria for a 
40 percent evaluation under the provisions of 38 C.F.R. 
§4.86, (Diagnostic Code 6100) (2004 as amended).  Therefore, 
a 40 percent evaluation is warranted for the veteran's 
service-connected left ear hearing disability and nonservice-
connected right ear hearing loss disability.

III. VCAA

The Court's decision in Peligrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. §5103 
(a) must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA.  In September 
2002, the veteran was provided with a VCAA notice which 
informed him of the evidence needed to support his claim; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The timing of the notice 
complies with the express requirement of the law as found by 
the Court in Peligrini.  

In reviewing the issue of the veteran's entitlement to an 
increased evaluation, the Board observes that the VA has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  He has identified no 
relevant evidence he wished VA to obtain on his behalf.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004 as amended).  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record. 
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, appellate 
review of the veteran's claim would not constitute 
prejudicial error.


ORDER

A 40 percent increased evaluation for the veteran's left ear 
hearing loss disability is GRANTED.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


